Citation Nr: 1435346	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-46 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability, to include pes planus and residuals of foot surgery, both feet.

2. Entitlement to service connection for a bilateral foot disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include PTSD, schizophrenia, major depressive disorder, and depression not otherwise specified.

5. Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972, and October 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the May 2008 rating decision, the RO also denied a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In May 2009, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the denial to reopen entitlement to service connection for posttraumatic stress disorder (PTSD), denial of service connection for a psychiatric disorder other than PTSD, denial to reopen entitlement to service connection for a bilateral foot disability, and denial of service connection for migraines.  Accordingly, the Veteran did not perfect an appeal of the denial of TDIU; thus, that decision is final, and that issue is not currently before the Board.

In his July 2007 claim, the Veteran stated he sought service connection for "right [and] left foot problems," and noted that he has permanent screws in both feet, and that he has been told they cannot be operated on any further.  The Veteran was previously denied service connection for two claims related to his feet: bilateral pes planus, and residuals of foot surgery, both feet.  The evidence of record indicates the Veteran is seeking to reopen both of these claims.  See May 2009 notice of disagreement (Veteran discusses both his pes planus and his foot surgery as being related to service).

In an October 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The rating decision did not specifically address any psychiatric disability other than PTSD.  Thus, as explained below, new and material evidence is required to reopen the claim before the Board may consider the claim for PTSD on the merits.  

However, as for a psychiatric disorder other than PTSD, new and material evidence is not necessary to reopen the claim as these additional disabilities were not addressed in the October 2005 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The United States Court of Appeals for Veterans Claims has held that in the context of a claim for service connection for a psychiatric disorder, a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is characterized as entitlement to service connection for a psychiatric disorder, to include PTSD, schizophrenia, major depressive disorder (MDD), and depression not otherwise specified (NOS).

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in July 2013.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In December 2013, the Board remanded the Veteran's claims for further development.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.

The issues of entitlement to service connection for a bilateral foot disability, a psychiatric disorder, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1972 rating decision denied entitlement to service connection for bilateral pes planus based on the determination that the pes planus existed prior to service, and was not incurred in or aggravated by service.  

2. The Veteran did not submit a notice of disagreement with the May 1972 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 1972 rating decision.

3. An October 2005 rating decision denied entitlement to service connection for residuals of foot surgery, both feet, based on the determination that the Veteran's service treatment records did not show any injury or surgery on either foot, and the Veteran's treatment records did not show that the Veteran's foot surgery was as a result of service.

4. The October 2005 rating decision denied entitlement to service connection for PTSD based on the determination that there was no clinical diagnosis of PTSD, and the Veteran did not respond to VA's request for more specific information regarding his claimed stressor(s).  

5. The Veteran did not submit a notice of disagreement with the October 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the October 2005 rating decision.

6. The additional evidence presented since the RO decisions in May 1972 and October 2005 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and residuals of foot surgery, both feet.

7. The additional evidence presented since the RO decision in October 2005 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision, which denied entitlement to service connection for bilateral pes planus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. The October 2005 rating decision, which denied entitlement to service connection for residuals of foot surgery, both feet, and entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

3. The additional evidence received since the May 1972 and October 2005 rating decisions is new and material, and the claim of entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and residuals of foot surgery, both feet, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. The additional evidence received since the October 2005 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Bilateral Foot Disability

At the time of the final rating decision in May 1972, whereby the RO denied the claim of service connection for bilateral pes planus, the following evidence was of record.  The Veteran's April 1972 claim sought service connection for "feet."  The Veteran's service treatment records from his first period of active duty included continuous Physical Profiles for the defect of "extreme flat feet," and a November 1971 treatment note diagnosing third degree pes planus.  According to the May 1972 rating decision, the Veteran's induction examination showed asymptomatic second degree pes planus. 

The RO issued a rating decision in May 1972 denying service connection for bilateral pes planus.  In particular, the RO determined that the bilateral pes planus existed prior to service, and the evidence of record did not show any disease or injury in service which caused an aggravation.  The Veteran was notified of the October 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the May 1972 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the May 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in October 2005, whereby the RO denied the claim of service connection for residuals of foot surgery, both feet, the following evidence was of record.  In his March 2005 claim, the Veteran stated that he had foot surgery and permanent screws put in his feet in September 1981 at the University of Chicago Hospital.  In a May 2005 notice letter, the RO requested the Veteran complete and return an Authorization and Consent to Release Information for the University of Chicago Hospital so that treatment records could be requested; no response was received.  VA treatment records from the Jesse Brown VA Medical Center (VAMC) dated September 1999 to March 2005 included a June 2000 x-ray report of the Veteran's right foot which noted two screws projected to the first MTP, and a flattened plantar arch.  A March 2005 x-ray report indicated the Veteran complained of bilateral foot pain and reported previous foot surgery; the x-rays of both feet showed post-operative changes of a bilateral bunionectomy, with no acute findings.

The RO issued a rating decision in October 2005 denying service connection for residuals of foot surgery, both feet.  In particular, the RO determined that the evidence of record did not show that the condition began in or was caused by the Veteran's service.  The Veteran was notified of the October 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the October 2005 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the October 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denials in May 1972 and October 2005 includes the Veteran's May 2009 notice of disagreement, in which he states, "I have been told by my doctor that I had flat feet when I went into the service which was aggravated by constant wearing of and running in boots.  My surgery was to remove callouses and bunions which began while wearing military boots; I didn't have them before I went into the service."  This statement is new and material evidence because it was not of record at the time of the final rating decisions in May 1972 and October 2005, and it provides details not previously of record of a possible incurrence or aggravation of a bilateral foot disability during service.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for bilateral pes planus, and residuals of foot surgery, both feet, as it raises a reasonable possibility that the Veteran's bilateral foot disability is related to, or was aggravated by, his active duty service.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claims.  

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

PTSD

At the time of the final rating decision in October 2005, whereby the RO denied the claim of service connection for PTSD, the following evidence was of record.  In his March 2005 claim, the Veteran sought entitlement for PTSD, and stated the disability began in April 2000, with treatment beginning in May 2000 at the Westside VAMC in Chicago.  The Veteran's service treatment records for his first period of active duty service did not include any psychiatric diagnosis or treatment, and no complaints of psychiatric symptoms, except for a January 1971 emergency room note stating that the Veteran was intoxicated and moderately anxious.  The Veteran's service personnel records showed that the Veteran's military occupational specialty was a supply clerk, he was deployed to both Germany and Korea, and that he was in military confinement for a week in November 1974; the records did not reflect that the Veteran engaged in combat.  VA treatment records from the Jesse Brown VAMC dated September 1999 to March 2005 included a June 2001 PTSD consultation request as the Veteran reported a history of nightmares and flashbacks of being stationed in the demilitarized zone (DMZ) in Korea, and a September 2003 diagnosis of depression NOS; PTSD was included on the Veteran's problem list.  A May 2005 letter to the Veteran requested specific details of the stressful event(s) in service that resulted in PTSD, and requested the Veteran complete an enclosed questionnaire.  In August 2005, a follow-up request was sent to the Veteran; no response was received.

The RO issued a rating decision in October 2005 denying service connection for PTSD.  In particular, the RO determined that a confirmed diagnosis of PTSD and a confirmed in-service stressor were not shown by the evidence of record.  The Veteran was notified of the October 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the October 2005 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the October 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in October 2005 includes a July 2007 Statement in Support of a Claim for PTSD by the Veteran listing various claimed stressors during his service, an August 2007 letter from Dr. J.N.S. at the Jesse Brown VAMC confirming his treatment of the Veteran for diagnoses of PTSD and depression NOS and listing the Veteran's reported stressors from his service in Korea and Germany, and VA treatment notes from the Jesse Brown VAMC and Hines VAMC showing treatment for PTSD and the Veteran's report of various in-service stressors.  These documents are new and material evidence because they were not of record at the time of the final rating decision in October 2005, and include diagnoses of PTSD as well as provide details not previously of record regarding the Veteran's claimed in-service stressors.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD as it raises a reasonable possibility that there is a diagnosis of PTSD, and that the Veteran suffered an in-service stressor.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and residuals of foot surgery, both feet, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

Associated with the record are the Veteran's service treatment records from his first period of active duty service, September 1970 to April 1972.  The scanned copy of the Veteran's induction examination is not legible.  Further, there are no service treatment records from the Veteran's second period of active duty service, October 1973 to March 1975, and the record is unclear as to whether these service treatment records were ever requested.  On remand, the AOJ should make appropriate efforts to obtain all of the Veteran's service treatment records, and associate legible copies of all service treatment records with the evidentiary record.

A July 2001 VA treatment note from the Jesse Brown VAMC notes that the Veteran was scheduled to see a private internist regarding his headaches.  Further, the Veteran's treatment records from the Jesse Brown VAMC indicate he may have received treatment from at least one private emergency room for complaints of suicidal ideation.  See, e.g., May 2011 Social Work Telephone Encounter Note (Veteran was transported to St. Bernard Hospital).  Further, treatment records from the University of Chicago Hospital regarding the Veteran's foot surgery are still outstanding.  On remand, the AOJ should ask the Veteran to identify all private medical providers and/or treatment, and make appropriate efforts to obtain any private treatment records.

Upon VA examination of the Veteran's feet in December 2011, the VA examiner diagnosed bilateral hypermobile pes planus, congenital, and post-operative changes of a bilateral bunionectomy.  The VA examiner opined that it was less likely than not that the Veteran's pre-existing bilateral pes planus was permanently aggravated by service beyond its natural progression because there was "no documentation of any serious injury to the feet in service."  As noted above, all of the Veteran's service treatment records are not currently associated with the record.  Further, the VA examiner did not address the Veteran's contentions that the boots he wore during service caused or aggravated his pes planus and caused his bunions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an addendum opinion from the December 2011 VA examiner should be obtained to address the nature and etiology of the Veteran's bilateral foot disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's service treatment records, to include from his second period of active duty service from October 1973 to March 1975.  Efforts to obtain these records should be documented in the record.  Legible copies of all of the Veteran's service treatment records, to include all induction and/or enlistment examinations, should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his headaches, feet, and psychiatric disorder(s).  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include records from the University of Chicago Hospital regarding the Veteran's foot surgery in 1981, any records from a private internist in July 2001regarding the Veteran's headaches, and from St. Bernard Hospital regarding treatment for symptoms associated with any psychiatric disorder(s) in May 2011.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should also be obtained.  All obtained records should be associated with the evidentiary record.

3. For items #1 and #2, the AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2011 VA feet examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral foot disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should diagnose all foot disabilities shown to exist, and:

a) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that any foot disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect. 

c) If the examiner determines that the Veteran's foot disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's contention that he was told by a doctor that his bilateral pes planus was aggravated by his constant wearing of and running in boots in service.  See May 2009 notice of disagreement.

d) For any other foot disability that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's contention that his boots in service caused the callouses and bunions that he later had surgically removed.  See May 2009 notice of disagreement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should conduct any other development deemed appropriate.

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


